PER CURIAM.
The State having confessed error in that the evidence adduced in the trial court was insufficient to convict the appellant of a felony, the final judgment and sentence *466under review be and the same is hereby reversed and the cause is remanded to the trial court for the entry of a judgment and sentence upon a conviction for a second degree misdemeanor, as provided in § 832.-05(2), Fla.Stat.
Because the appellant was originally sentenced as a convicted felon, he has already served more time than the maximum provided for in the above section. Therefore, no petition for rehearing will be permitted to this opinion and the mandate will issue forthwith.